Title: James Madison’s Notes on Thomas Jefferson’s Statement on the Batture Case, [ca. 10-13 August 1810]
From: Madison, James
To: Jefferson, Thomas


          
             
                      
                        ca. 10–13 Aug. 1810
          
          
          
          
          
          
            
              p.
              16.
              form of stating the consultation seems to imply a more elaborate inquiry into the law than was then made: better to give a summary of the grounds; & appeal to the full view of the argts in support of the opinion given.
            
            
              Id.
                        
              
              too much 
                           unqualified pre-eminence ascribed to Civil Law.
            
            
              
                            
              17.
              quer. the advantage of the note which seems rather erudite & curious, than strictly within the scope of the reasoning which is sufficiently voluminous of necessity.
            
            
              
                            
              22.
               Tho’ true that a mere change of Govt does not change laws, is it not probable, that by usage, or some other mode, the Spanish law had come into operation; since Thierry on the spot speakes so confidently? this remark applicable to the enquiry into the state of the F. & Civil Law previously in force.
            
            
              
                            
              27.
              comments on definition of alluvion too strict. They destroy the idea of alln altogether. alluvion, when real & legal, is formed not like plastering a wall, but coating a floor.
            
            
              
                            
              30.
              In the Etemologies, that of Platin, at least had 
                           at least, far fetched—It is p 
                           more probably derived from Plat—flat.
            
            
              
                            
              35–36.
              characteristic features distinguishing the cases of the lands back of the river & the batture seem to be 1: (the appendix to the argument supersedes the attempt here intended)
            
            
              
                            
              37 et seq.
              Is not the point superfluously proved by so many quotations?
            
            
              
                            
              49 &c
              
                            
                              trop recherchè peut être.
                        
            
            
              
                            
              51&seq:.
              distinction not observed between fedl & State—Ex. & Legis: authrs not observd in the reasoning
            
            
              
                            
              55.
                        
              conveys idea that of spontaneous advice, & concurrence of the P.
                        
            
            
              
                            
              56.
              well to be sure, that the local law or usage did not confer the Chancery power exercised by the Court in
                     this case. 
                     
                     
                     Moreau’s Memoire must be important on this as on some other points depending on the law of usage & the Civil law.
            
          
          
            
              
              The rationale of the doctrine of alluvion appears to be first, that the Claimant may lose as well as gain: secondly, that the space loses its fitness for common use, and takes a fitness for individual use: hence the doctrine does not apply to Towns where the gain would be disproportionate; and where the fitness of the space for public use, may be changed only, not lost.
            
            
              
              The Batture would to Livingston be gain without possibility of loss; and retains its fitness for pub: use, as occasionally, a port, a Quay, and a quarry.
            
          
        